

117 HRES 189 IH: Seeking the return of the USS Pueblo to the United States Navy.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 189IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mrs. Boebert (for herself and Mr. Lamborn) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSeeking the return of the USS Pueblo to the United States Navy.Whereas the USS Pueblo was hijacked in international waters by the navy of North Korea unprovoked on January 23, 1968, in violation of maritime law, marking the first time a ship of the United States Navy was attacked and captured on the high seas in 150 years;Whereas Petty Officer Duane Hodges was murdered in the violent assault, while the other 82 American servicemembers were held in captivity, under inhumane conditions, for just shy of an entire year thereafter;Whereas the criminal siege of the USS Pueblo resulted in no reprisals against North Korea and no retaliatory military action taken at any time; andWhereas the USS Pueblo, though still the property of the United States Navy, has been paraded about, made an exhibition out of, and flaunted in North Korean cities for more than 50 years: Now, therefore, be itThat the House of Representatives—(1)declares that the USS Pueblo is the property of the United States Government and its siege, the murder of Petty Officer Duane Hodges, and the inhumane captivity of American troops were in violation of international law; and(2)urges the President of the United States and the Secretary of State to make the return of the USS Pueblo to United States custody essential in discussions with North Korean counterparts.